Wilson, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement on stipulation, on the basis of which I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the tires and other articles, imported from Holland, here involved.
On the basis of the said stipulation, I find the export values of the merchandise identified on the invoices as follows to be the unit prices set forth in the last column, net, packed:
Invoice No. 1
Tires Per 100 tires
400 24 x 1.75 black $58.47
200 24 x 1.75 whitewall $79. 00
Invoice No. 3
6,000 26 x 1.75 whitewall $79. 00
As to the remainder of the merchandise specified on invoice numbers 1 and 3, and the merchandise specified on invoice number 2,1 find the export values to be the invoice unit prices, net, packed.
Judgment will issue accordingly.